All of the exceptions taken by the defendant to the rulings of his Honor in the Superior Court have been before this Court in other cases, and have been decided adversely to the view now urged by the defendant. It is not necessary under the bastardy law to show affirmatively that the mother of the child was a single woman. State v. Allison, Phil. Rep., 346.
If the supposed father moves to quash, for any defects, which may, consistently with the truth, be supplied at the instance of the State, it is competent to allow the necessary amendment. State v. Ledbetter, 4 Ired., 242; State v. Thomas, 5 Ired., 366. *Page 228 
We suppose the defendant denies the power of the Court to make the amendment, under the idea that proceedings in bastardy are quasi criminal in their nature, but such is not the case. In State v. Carson, 2 Dev. 
Bat., 378, it is said, "Orders of Justices in bastardy cases are police regulations, having for their object solely an indemnity of the county from money liabilities. They do not partake of the nature of criminal proceeding."
The judgment of the Superior Court is affirmed. Let this be certified.
PER CURIAM.                           Judgment affirmed.